Exhibit 10.7

 

[logo.jpg]

Rewards - Compensation

Management Short-Term Incentive –

Executive Officers

(STI) Plan

   

 

Purpose The STI plan provides an annual performance-based cash bonus opportunity
for eligible employees. This is intended to achieve a number of goals including:
      ● Emphasizing the Company’s commitment to competitive compensation
practices;         ● Driving a high performance culture;         ● Assuring
accountability;         ● Focusing on results, not activity; and         ●
Reinforcing the importance of measurable and aligned goals and objectives.

 

Eligibility

These guidelines apply to Executive Officers.

 

To receive payment under the STI Plan, the participant must be actively employed
as of November 30.

        Plan Design The plan design is based on the following financial metrics.
      ● Operating Income/EBITDA   ● Net Revenue   ● Earnings Per Share

 

 

  Each participant’s plan design will be based on the participant’s position.
Details of the design are as follows:       ● Corporate/Global

 

Weighting Per Metric

 

EPS

HBF Net

Revenue

HBF Operating

Income

30%

30%

40%

 

  ● Operating Segment

 

 

 

 

Weighting Per Metric

 

EPS

 

Operating

Segment Net

Revenue

 

Operating Segment

Operating Income*

30%

30%

40%

*EBITDA for Construction Adhesives

 

Page 1 of 6

--------------------------------------------------------------------------------

 

 

[logo.jpg]

Rewards - Compensation

Management Short-Term Incentive –

Executive Officers

(STI) Plan

   

 

 

●

Operating Segment/HBF with key global market responsibility

 

 

Weighting Per Metric

 

EPS

 

HBF or Operating

Segment Net

Revenue

HBF or Operating

Segment

Operating Income

 

Key Market

Revenue

Key Market

Operating

Income

30%

20%

25%

15%

10%

 

 

  Target   ● Each metric will have a target level of performance. Payout will be
determined for each metric based on performance relative to target. The target
levels of performance will be established at the beginning of each fiscal year.
        Threshold   ● Threshold performance levels will be established for each
metric as follows:     o Net Revenue: 90% of target     o Operating
Income/EBITDA: 80% of target     o EPS: 80% of target         ● Payout at the
threshold level of performance will be 50% of the target allocated to that
metric.               Superior   ● Superior performance levels will be
established for each metric as follows:     o Net Revenue: 110% of target     o
Operating Income/EBITDA: 120% of target     o EPS: 120% of target           ●
Payout at the superior level of performance will be 200% of the target allocated
to that metric.               See Appendix for payout schedule.

 

 

Payment

Payment will be made in cash, subject to taxes and deductions as applicable.

Payment will be made as close as possible to January 31 following the conclusion
of the relevant Plan Year, but will be made no later than March 15th of the
calendar year following the Plan Year.

   

Participant

Status Changes

If a participant begins employment with the company during the Plan Year, bonus
potential will be pro-rated for the time the participant was employed during the
Plan Year.

 

If a participant transfers jobs and changes plan design standards, potential
bonus will be pro-rated for the time spent in each job.

 

Page 2 of 6

--------------------------------------------------------------------------------

 

 

[logo.jpg]

Rewards - Compensation

Management Short-Term Incentive –

Executive Officers

(STI) Plan

   

 

Administration

Participants may direct questions about the STI Plan to their local management
or human resources representatives.

 

The Compensation Committee of the Board of Directors shall make a certification
decision with respect to performance of financial metrics and consider
extraordinary circumstances that may have positively or negatively impacted the
achievement of the objectives. The Board or management in their discretion,
reserves the right at any time to enhance, diminish or terminate all or any
portion of any compensation plan or program, on a collective or individual
basis; provided.

   

Relevant Terms

Actively Employed - A full-time or part-time employee on the Company payroll. It
excludes any employee who has been terminated from employment with the Company –
voluntarily or involuntarily –prior to November 30.

 

Company - H.B. Fuller Company and its wholly owned subsidiaries.

 

Eligible Earnings – To be determined by region/country.

 

Payment - The cash reward payable after conclusion of the Plan Year.

 

Plan Year – The relevant Company fiscal year.

 

Short Term Incentive (STI) Plan - The program described herein. May also be
referred to as “STIP” or “STI Plan”.

 

Page 3 of 6

--------------------------------------------------------------------------------

 

 

[logo.jpg]

Rewards - Compensation

Management Short-Term Incentive –

Executive Officers

(STI) Plan

   

   

Appendix

 

STIP Payment Schedule for EPS,

 

STIP Payment schedule for 

Operating Income/EBITDA

 

Net Revenue

 

Metric Performance

Payout (as % of target)

 

Metric Performance

Payout (as % of target)

120%

200.0%

 

110%

200%

119%

195.0%

 

109%

190%

118%

190.0%

 

108%

180%

117%

185.0%

 

107%

170%

116%

180.0%

 

106%

160%

115%

175.0%

 

105%

150%

114%

170.0%

 

104%

140%

113%

165.0%

 

103%

130%

112%

160.0%

 

102%

120%

111%

155.0%

 

101%

110%

110%

150.0%

 

100%

100%

109%

145.0%

 

99%

95%

108%

140.0%

 

98%

90%

107%

135.0%

 

97%

85%

106%

130.0%

 

96%

80%

105%

125.0%

 

95%

75%

104%

120.0%

 

94%

70%

103%

115.0%

 

93%

65%

102%

110.0%

 

92%

60%

101%

105.0%

 

91%

55%

100%

100.0%

 

90%

50%

99%

97.5%

 

 

98%

95.0%

 

 

 

97%

92.5%

 

 

 

96%

90.0%

 

 

 

95%

87.5%

 

 

 

94%

85.0%

 

 

 

93%

82.5%

 

 

 

92%

80.0%

 

 

 

91%

77.5%

 

 

 

90%

75.0%

 

 

 

89%

72.5%

 

 

 

88%

70.0%

 

 

87%

67.5%

 

 

86%

65.0%

 

 

85%

62.5%

 

 

84%

60.0%

 

 

83%

57.5%

 

 

 

82%

55.0%

 

 

 

81%

52.5%

 

 

 

80%

50.0%

 

 

 

 

 

 

●

Payout is calculated for each incremental increase in performance (straight line
interpolation).

 

Page 4 of 6

--------------------------------------------------------------------------------

 

 

[logo.jpg]

Rewards - Compensation

Management Short-Term Incentive –

Executive Officers

(STI) Plan

   

 

Calculation Guidelines

 

Total Company Metrics

Company EPS   

The adjusted EPS as disclosed in the Company’s quarterly earnings release.

 

HBF Net Revenue

 

●

The adjusted reported revenue as disclosed in the Company’s quarterly earnings
release is adjusted for currency impact compared to budgeted exchange rates.

 

 

●

Unbudgeted acquisitions and divestitures are excluded from the calculation.

 

HBF Operating Income

 

●

The adjusted gross profit minus adjusted SG&A expenses as disclosed in the
Company’s quarterly earnings release adjusted for currency impact compared to
budgeted exchange rates.

        ● Unbudgeted acquisitions and divestitures are excluded from the
calculation.

 

Operating Segment Metrics

Net Revenue

 

●

Total company adjustments are transferred down to the region/operating segment
revenue which is impacted by the adjustments, unless not approved by the CEO.

 

 

●

Basis of targets is US dollars. The budgeted exchange rates will be used to
assess performance.

 

 

●

Unbudgeted acquisitions and divestitures are excluded from the calculation.

 

Fully allocated operating income

 

●

Operating income targets include corporate governance allocation at budget. In
determining performance, actual corporate governance allocations will be used.

 

 

●

Total company adjustments are transferred down to the region/operating segment
operating income which is impacted by the adjustments, unless not approved by
the CEO.

 

 

●

Basis of targets is US dollars. The budgeted exchange rates will be used to
assess performance.

 

 

●

Unbudgeted acquisitions and divestitures are excluded from the calculation.

 

Page 5 of 6

--------------------------------------------------------------------------------

 

 

[logo.jpg]

Rewards - Compensation

Management Short-Term Incentive –

Executive Officers

(STI) Plan

   

 

 

Adjustments

In calculating the results, the following adjustments will be made:

  a. Individual legal settlements (payments or receipts) with a value (net of
insurance) of $3 million or greater will not be included in metric calculations.
  b. Any unbudgeted reorganization or restructuring-related items which cannot
be offset by related benefits in the fiscal year will not be included in metric
calculations.   c. Any unbudgeted asset write-downs in excess of $2 million will
not be included in metric calculations.   d. Adjustments needed to (1) correct
any inadvertent errors or miscalculations made in setting a performance target
for our key markets (such as Hygiene, Packaging, or Durable Assembly) or (2)
account for changes resulting from new accounting definitions, requirements or
pronouncements.   e. Other items as publicly disclosed in the Company’s
quarterly earnings release. However, the above adjustments (a-d) will not be
made to the extent they are inconsistent with publicly disclosed earnings.

 

Any discretion related to total company adjustments transferred to the operating
segment exercised by the CEO requires approval by the Compensation Committee of
the Board of Directors.

 

Page 6 of 6

 